Title: To James Madison from Edmund Pendleton, 31 March 1783
From: Pendleton, Edmund
To: Madison, James


My Dear Sir:
Edmundsbury, March 31st, 1783
I yesterday evening return’d from my Visit and found yr favr of the 24th (that of the 11th I believe has been acknowledged) conveying me the long wish’d for & glorious Intelligence; which I cordially wish we may have virtue & social spirit enough to reap the full fruits of: I think the Peace upon the whole a very liberal one; and therefore most likely to be durable—never was so Important a Revolution as Ours, so cheaply, and in so short a time purchased; the value of which, I hope we shall not estimate by the price, but by its Intrinsic worth. The Payment of British debts does not set well on the stomachs of people in general here; you know my sentiments always were that a National War, tho’ it might suspend, ought not to destroy the Contracts or engagements of Individuals. The restitution of confiscated property, is touched so gently, as to produce no effect I imagine, tho’ for myself I declare, that in this state, I believe it would produce in general, good rather than evil, the lands being in the hands of worse Citizens than they were taken from: however I am my self no ways concerned either with the debts or property, and therefore shall leave it to the Legislature whose province it is to determine how the treaty is to be performed. It is probably on these Accounts that contests are very warm amongst the Land estates for our approaching Elections, which commence this week, & we shall soon see what is like to be the cast of them. We have in Goal several notorious forgers of Inspn & Mr Morris’s notes, and are hunting more of the Party discovered by two of the Gang, who have received their pardons in reward for the discovery. One case is a singular one and engages the ingenuity of the Bar; it is of an Inspection of tobo charged wth Forging the notes of his own Inspection, which those Gentn say is no Felony, but a breach of Trust, since by his office he had power to Issue the notes; and argue that the Objection is strongly fortified by a clause in the tobacco Laws, which subjects the Insprs. to a disability to hold any office & to a pecuniary Penalty for issuing notes for tobacco not actually received into the Warehouses, which they urges is all this man’s offence—how the[y] will succeed will soon be determined. My journey has so shaken my nerves that I can scarcely write—so begging my Complts to Mr Jones & joining in cordial congratulations wth you both on the memorable 20th of Jany I conclude
Yr very Affe friend
Edmd Pendleton
